Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 7 to Pg. 8 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2013/0203038), hereafter referred to as “Kumar”, in view of Tan (US 2015/0295984), hereafter referred to as “Tan”, in further view of Roth et al. (US 9,075,788), hereafter referred to as “Roth”.

Regarding claim 1, Kumar discloses:
An information processing system (e.g. Education Workflow Management System; Fig. 2) comprising:
a first server device (e.g. Learning Management Server; Fig. 2); and
a second server device (e.g. School Server; Fig. 2), wherein
the first server device includes
a storage unit and a processor (Fig. 8 shows an operating system of the Learning Management Server. The operating system would need access to the computer’s central processing unit (CPU), memory and storage to manage all of the software and hardware on the computer. Therefore a processor would be inherent in the Learning Management Server.) coupled to the storage unit (e.g. DBMS; [0135], “The Learning Management Server includes a Database Management System for maintaining, accessing, and updating objects belonging to the Curriculum, People and Experience packages...”), the storage unit storing therein a first program that is a program of an application that is used in a terminal device (e.g. Lectern App; [0137]) and a second program that is a program of a service (e.g. web services; Fig. 2) that is called by first program that is being executed in the terminal device (e.g. Lectern Clients, Student Mobile Client; Fig. 2), the second program (e.g. web services; Fig. 2) being executed by the second server (e.g. School Server; Fig. 2),
the processor being configured to execute a first process including specifying the first program (e.g. Lectern App; [0137]) and the second program (e.g. web services; Fig. 2) that are in accordance with a status of the terminal device (e.g. teacher and select lesson; [0086]; [0177], “If the Teacher Input Received involved a Lesson Filter user interface control, then the Presentation Control object would transition to a Select Lesson to state, in which the Select Lesson operation was invoked to select the current Lesson...”) notified from the second server device (e.g. School Server; Fig. 2), and delivering to the second server device the specified second program (e.g. web services; Fig. 2; [0086], “The Teacher might connect to the System through either a Teacher Client, for example a personal computer used at home, at school, in-transit or elsewhere for class administration and lesson planning, or a Lectern Client, for example a mobile device such as a tablet or a smart phone used for preparing and presenting a lesson in class...;” [0137], “The Learning Management Server also includes an Application Server to provide Lectern Clients with services related to a Lectern App and Student Mobile Clients with services related to a Student App, as will be described further below”), and
the second server device includes a second storage unit and a processor (Fig. 10 shows an operating system of the School Server. The operating system would need access to the computer’s central processing unit (CPU), memory and storage to manage all of the software and hardware on the computer. Therefore a processor would be inherent in the School Server.) coupled to the second storage unit (e.g. DBMS; [0142], “The School Server includes a Database Management System for maintaining, accessing, and updating objects belonging to the Lesson, People and Results packages”), the processor being configured to execute a second process including:
accepting an access request from the terminal device (e.g. Arrow pointing to the School Server; Fig. 2; [0142], “...accessing...”);
notifying, in accordance with the accepted access request (e.g. Arrow pointing to the School Server; Fig. 2; [0142], “...accessing...”), the first server device (e.g. Learning Management Server; Fig. 2) of the status (e.g. teacher and select lesson; [0086]; [0177], “If the Teacher Input Received involved a Lesson Filter user interface control, then the Presentation Control object would transition to a Select Lesson to state, in which the Select Lesson operation was invoked to select the current Lesson...”) and acquiring the second program (e.g. web services; Fig. 2) from the first server (e.g. Learning Management Server; Fig. 2);
providing the service that is called by the first program executed in the terminal device ([0147], “...The Lectern Client includes a Lectern App Client for exchanging data and services with the Application Server on the Learning Management Server...”), by executing the acquired second program (e.g. web services; Fig. 2).
Also, Kumar teaches: wherein the first program is client-side ([0147], “...The Lectern Client includes a Lectern App Client for exchanging data and services with the Application Server on the Learning Management Server...”), 
Kumar also doesn’t teach: the second server device includes a memory and said processor coupled to the memory; the first server device delivering to the second server the specified first program; the second server device acquiring the first program sending the acquired first program to the terminal device. In an analogous art, Tan teaches:
the second server device includes a memory ([0062]) and said processor coupled to the memory ([0061]);
the first server device (e.g. database server; Fig. 1):
delivering to the second server (e.g. Web Application Server; Fig. 1) the specified first program (e.g. UI configuration data; Fig. 1; [0034]);
the second server device (e.g. Web Application Server; Fig. 1):
acquiring the first program (e.g. UI configuration data; Fig. 1; [0034])
sending the acquired first program (e.g. UI configuration data; Fig. 1; [0034]) to the terminal device (e.g. client; [0034]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the Learning Management Server including an Application Server to provide Lectern Clients with services related to a Lectern App as taught by Kumar with the inclusion of providing the UI configuration data to the client as taught by Tan because the user interface of the application may be need to be updated to accommodate for the status of the terminal device and acquiring the status related to the user. For example, when the type of a user, such as a student or a teacher, is set as the status of the terminal device, the terminal device may also display a selection screen that is used to select the type of the user and may also acquire the status related to the user by allowing the user to select the type of the user.
Kumar in view of Tan also doesn’t teach: the storage unit storing definition information wherein the definition information includes information that associates a status of the terminal device, the first program, and the second program with each other; the processor being configured to execute a first process including specifying definition information, in accordance with the status of the terminal device notified from the second server device, and delivering to the second server device the first program and the second program that are included in the specified definition information. In an analogous art, Roth teaches:
the storage unit storing definition information (e.g. metadata; Col. 5, ll. 37-67) wherein the definition information includes information that associates a status of the terminal device (e.g. client account; Col. 5, ll. 37-67), the first program (e.g. resource; Col. 5, ll. 37-67), and the second program with each other (e.g. service; Col. 5, ll. 37-67, “In at least some embodiments, the provider network may include a metadata manager configured to aggregate information about the various resources and services used by a given client account (e.g., by the various users affiliated with the client account) to provide a unified view of the state of the client account...”);
the processor being configured to execute a first process including specifying definition information (e.g. metadata; Col. 5, ll. 37-67), in accordance with the status of the terminal device notified from the second server device (e.g. client account; Col. 5, ll. 37-67), and delivering to the second server device the first program (e.g. resource; Col. 5, ll. 37-67) and the second program (e.g. service; Col. 5, ll. 37-67) that are included in the specified definition information (e.g. metadata; Col. 5, ll. 37-67, “...In one embodiment, the metadata manager may implement a programmatic interface (such an application programming interface (API), a web page or another graphical user interface (GUI), or a command-line interface) allowing a submission of a multi-service account state view request, specifying (or implicitly indicating) a client account and an optional timing descriptor. The requester (e.g., an administrative user associated with the client account) may desire a unified or ‘big-picture’ view with respect to a plurality of services and a plurality of resources in use by, or accessible by, users affiliated with the client account. The timing descriptor may allow the requester to directly or indirectly specify a time for which the unified state view is desired...If no timing descriptor is specified, the metadata manager may provide the latest available account state view in some implementations...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the Learning Management Server including an Application Server to provide Lectern Clients with services related to a Lectern App and providing the UI configuration data to the client as taught by Kumar and Tan with the inclusion of implementing a programmatic interface (such an application programming interface (API), a web page or another graphical user interface (GUI), or a command-line interface) allowing a submission of a multi-service account state view request, specifying (or implicitly indicating) a client account and an optional timing descriptor to provide a unified or ‘big-picture’ view with respect to a plurality of services and a plurality of resources in use by, or accessible by, users affiliated with the client account as taught by Roth because the metadata manager operable to 

Regarding claim 3, Kumar-Tan discloses the method of claim 1. Kumar also doesn’t teach: wherein, when the accepting accepts the access request from the terminal device, the acquiring acquires the first program and definition information that defines the services that is used by the first program and subsequently acquires the second program that is the program of the service defined in the acquired definition information. However, Tan teaches:
wherein, when the accepting accepts the access request from the terminal device, the acquiring acquires the first program (e.g. UI configuration data; [0034]) and definition information that defines the services that is used by the first program (e.g. business logic data; [0034]) and subsequently acquires the second program that is the program of the service defined in the acquired definition information (e.g. the database server is being called to perform the action subsequently; [0029]; [0027]; [0037]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the Learning Management Server including an Application Server to provide Lectern Clients with services related to a Lectern App as taught by Kumar with the inclusion of providing the UI configuration data to the client as taught by Tan because the UI configuration data is used to configure the application. For example, when the type of a user, such as a student or a teacher, is set as the status of the terminal device, the terminal device may also display a selection screen that is used to select the type of the user and may also acquire the status related to the user by allowing the user to select the type of the user. 

Regarding claim 8, Kumar discloses:
A service deployment method of delivering a service performed by a first server device (e.g. Learning Management Server; Fig. 2) and a second server device (e.g. School Server; Fig. 2) wherein the first server device includes a first storage unit and a first processor (Fig. 8 shows an operating system of the Learning Management Server. The operating system would need access to the coupled to the first storage unit (e.g. DBMS; [0135], “The Learning Management Server includes a Database Management System for maintaining, accessing, and updating objects belonging to the Curriculum, People and Experience packages...”) and the second server device includes a second storage unit and a second processor (Fig. 10 shows an operating system of the School Server. The operating system would need access to the computer’s central processing unit (CPU), memory and storage to manage all of the software and hardware on the computer. Therefore a processor would be inherent in the School Server.) coupled to the second storage unit (e.g. DBMS; [0142], “The School Server includes a Database Management System for maintaining, accessing, and updating objects belonging to the Lesson, People and Results packages”), the method comprising:
notifying, performed by the second processor when the second server device accepts an access request from a terminal device (Arrow pointing to the School Server - Fig. 2; [0142], “...accessing...”), the first server device of a status of the terminal device (e.g. teacher and select lesson; [0086]; [0177], “If the Teacher Input Received involved a Lesson Filter user interface control, then the Presentation Control object would transition to a Select Lesson to state, in which the Select Lesson operation was invoked to select the current Lesson...”) in accordance with the accepted access request (Arrow pointing to the School Server - Fig. 2; [0142], “...accessing...”);
delivering, performing by the first processor, to the second server a second program that are stored in a storage unit wherein the second program is a program of a service that is called by the first program that is being executed in the terminal device (e.g. web services; Fig. 2), the second program (e.g. web services; Fig. 2) being executed by the second server device (e.g. School Server; Fig. 2), the first program ([0147], “...The Lectern Client includes a Lectern App Client for exchanging data and services with the Application Server on the Learning Management Server...”) and the second program (e.g. web services; Fig. 2) being in accordance with the status notified from the second server device (e.g. teacher and select lesson; [0086]; [0177], “If the Teacher Input Received involved a Lesson Filter user interface control, then the Presentation Control object would transition to a 
sending, performed by the second processor, the first program delivered from the first server device to the terminal device ([0147], “...The Lectern Client includes a Lectern App Client for exchanging data and services with the Application Server on the Learning Management Server...”) and providing, performed by the second processor, the service that is called by the first program executed in the terminal device (e.g. Lectern App; [0137]), by executing the second program delivered from the first server device (e.g. web services; Fig. 2).
Also, Kumar teaches: wherein the first program is client-side ([0147], “...The Lectern Client includes a Lectern App Client for exchanging data and services with the Application Server on the Learning Management Server...”). 
Kumar also doesn’t teach: wherein the first server includes a first memory and said first processor coupled to the first memory and the second server device includes a second memory and said second processor coupled to the second memory; delivering, performing by the first processor, to the second server a first program, wherein the first program is a program of an application that is used in the terminal device; sending, performed by the second processor, the first program delivered from the first server device to the terminal device. In an analogous art, Tan teaches:
wherein the first server (e.g. database server; Fig. 1) includes a first memory ([0061]) and said first processor coupled to the first memory ([0061]) and the second server device (e.g. Web Application server; Fig. 1) includes a second memory ([0061]) and said second processor coupled to the second memory ([0061])
delivering, performing by the first processor (e.g. database server; Fig. 1), to the second server (e.g. Web Application Server; Fig. 1) a first program, wherein the first program is a program of an application that is used in the terminal device (e.g. UI configuration data; Fig. 1; [0034]);
sending, performed by the second processor (e.g. Web Application Server; Fig. 1), the first program (e.g. UI configuration data; Fig. 1; [0034]) delivered from the first server device to the terminal device (e.g. client; [0034]).

Kumar in view of Tan also doesn’t teach: the storage unit further stores therein definition information wherein the definition information includes information that associates a status of the terminal device, the first program, and the second program with each other; delivering to the second server device the first program and the second program that are included in the specified definition information. In an analogous art, Roth teaches:
the storage unit further stores therein definition information (e.g. metadata; Col. 5, ll. 37-67) wherein the definition information includes information that associates a status of the terminal device (e.g. client account; Col. 5, ll. 37-67), the first program (e.g. resource; Col. 5, ll. 37-67), and the second program with each other (e.g. service; Col. 5, ll. 37-67, “In at least some embodiments, the provider network may include a metadata manager configured to aggregate information about the various resources and services used by a given client account (e.g., by the various users affiliated with the client account) to provide a unified view of the state of the client account...”);
delivering to the second server device the first program (e.g. resource; Col. 5, ll. 37-67) and the second program (e.g. service; Col. 5, ll. 37-67) that are included in the specified definition information (e.g. metadata; Col. 5, ll. 37-67, “...In one embodiment, the metadata manager may implement a programmatic interface (such an application programming interface (API), a web page or another graphical user interface (GUI), or a command-line interface) allowing a submission of a multi-service account state view request, specifying (or implicitly indicating) a client account and an optional timing descriptor. The requester (e.g., an administrative user associated with the client account) may desire a unified or ‘big-picture’ view with respect to a plurality of services and a plurality of resources in 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the Learning Management Server including an Application Server to provide Lectern Clients with services related to a Lectern App and providing the UI configuration data to the client as taught by Kumar and Tan with the inclusion of implementing a programmatic interface (such an application programming interface (API), a web page or another graphical user interface (GUI), or a command-line interface) allowing a submission of a multi-service account state view request, specifying (or implicitly indicating) a client account and an optional timing descriptor to provide a unified or ‘big-picture’ view with respect to a plurality of services and a plurality of resources in use by, or accessible by, users affiliated with the client account as taught by Roth because the metadata manager operable to generate resource recommendations for a client based at least in part on attribute values collected from a client data source associated with a client-requested schema extension.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2013/0203038) in view of Tan (US 2015/0295984) and Roth et al. (US 9,075,788), as applied to claim(s) 1, 3, and 8, in further view of Feiman et al. (US 2017/0149864), hereafter referred to as “Feiman”.

Regarding claim 4, Kumar-Tan discloses the method of claim 1. Kumar in view of Tan also doesn’t teach: wherein the delivering further delivers an operating condition of the service together with the definition information to the second server, and when the second server device satisfies the operating condition that is delivered at the delivering together with the definition information, the acquiring acquires the second program that is the program of the service defined in the definition information. In an analogous art, Feiman teaches: 
wherein the delivering further delivers an operating condition of the service (e.g. startup dependency may be specified as criteria; [0025]) together with the definition information to the second server (e.g. service definition file; [0024]; [0025]; [0026]), and when the second server device (e.g. service node; Fig. 1) satisfies the operating condition (e.g. startup dependency may be specified as criteria; [0025]) that is delivered at the delivering together with the definition information (e.g. service definition file; [0029]), the acquiring acquires the second program that is the program of the service defined in the definition information (e.g. distributed service; Fig. 1; [0029]; [0032]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the Learning Management Server including an Application Server to provide Lectern Clients with services related to a Lectern App and providing the UI configuration data to the client and implementing a programmatic interface (such an application programming interface (API), a web page or another graphical user interface (GUI), or a command-line interface) allowing a submission of a multi-service account state view request, specifying (or implicitly indicating) a client account and an optional timing descriptor to provide a unified or ‘big-picture’ view with respect to a plurality of services and a plurality of resources in use by, or accessible by, users affiliated with the client account as taught by Kumar, Tan, and Roth with the inclusion of the startup dependency rules as taught by Feiman because it automates servicing the request by another server.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2013/0203038) in view of Tan (US 2015/0295984), Roth et al. (US 9,075,788), and Feiman et al. (US 2017/0149864), as applied to claim 4, in further view of Bittles et al. (US 2017/0208002), hereafter referred to as “Bittles”.

Regarding claim 5, Kumar-Tan-Roth-Feiman discloses the method of claim 4. Kumar in view of Tan, Roth, and in further view of Feiman also doesn’t teach: wherein the second server device further includes a transferring unit that transfers, when the second server device does not satisfy the operating condition, a call of the service received from the terminal device to the first server device, and the first service further includes a second providing unit that provides the service due to the program of the called service that is transferred from the second server device. In an analogous art, Bittles teaches:
wherein
the second server device further includes a transferring unit that transfers, when the second server device does not satisfy the operating condition, a call of the service received from the terminal device to the first server device ([0024]), and
the first service further includes a second providing unit that provides the service due to the program of the called service that is transferred from the second server device ([0024]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the Learning Management Server including an Application Server to provide Lectern Clients with services related to a Lectern App, providing the UI configuration data to the client, implementing a programmatic interface (such an application programming interface (API), a web page or another graphical user interface (GUI), or a command-line interface) allowing a submission of a multi-service account state view request, specifying (or implicitly indicating) a client account and an optional timing descriptor to provide a unified or ‘big-picture’ view with respect to a plurality of services and a plurality of resources in use by, or accessible by, users affiliated with the client account, and the startup dependency rules as taught by Kumar, Tan, Roth, and Feiman with the inclusion of redirecting subsequent messages to another server which is able to service the requests in the event the request continues to be unsuccessfully serviced by a server which is experiencing an error condition as taught by Bittles because it automates servicing the request by another server.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2013/0203038) in view of Tan (US 2015/0295984), Roth et al. (US 9,075,788), and in further view of Feiman et al. (US 2017/0149864), as applied to claim 4, in further view of Beckman et al. (US 2015/0089224), hereafter referred to as “Beckman”.

Regarding claim 6, Kumar-Tan-Roth-Feiman discloses the method of claim 4. Kumar in view of Tan, Roth, and in further view of Feiman also doesn’t teach: the delivery unit delivers the operating condition for each of the functions of the services that can be distributed to different servers, and the acquiring unit acquires the second program that is the program of the services constituting the function of the services in which the second server device satisfies the operating condition. In an analogous art, Beckman teaches:
the delivery unit delivers the operating condition for each of the functions of the services that can be distributed to different servers (e.g. operating conditions are expressed in rules; [0007]; [0008]; [0094]), and
the acquiring unit acquires the second program that is the program of the services constituting the function of the services in which the second server device satisfies the operating condition (e.g. operating conditions are expressed in rules; [0007]; [0008]; [0094]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the Learning Management Server including an Application Server to provide Lectern Clients with services related to a Lectern App, providing the UI configuration data to the client, implementing a programmatic interface (such an application programming interface (API), a web page or another graphical user interface (GUI), or a command-line interface) allowing a submission of a multi-service account state view request, specifying (or implicitly indicating) a client account and an optional timing descriptor to provide a unified or ‘big-picture’ view with respect to a plurality of services and a plurality of resources in use by, or accessible by, users affiliated with the client account, and the startup dependency rules as taught by Kumar, Tan, Roth, and Feiman with the inclusion of the operating conditions expressed in rules as taught by Beckman because it automates servicing the request by another server.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444